OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




4/27/2015                                           COA Case No. 02-14-00124-CR
ISBELL, JOHN B.                 Tr. Ct. No. 1290119D                     PD-0469-15
On this day, this Court has granted the State’s motion for an extension of time in
which to file the Petition for Discretionary Review. The time to file the petition has
been extended to Wednesday, May 27, 2015. NO FURTHER EXTENSIONS WILL
BE ENTERTAINED. NOTE: Petition For Discretionary Review must be filed with
the Court of Criminal Appeals.
                                                                  Abel Acosta, Clerk

                             LISA MCMINN
                             STATE PROSECUTING ATTORNEY
                             P.O. BOX 13046
                             AUSTIN, TX 78711
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




4/27/2015                                           COA Case No. 02-14-00124-CR
ISBELL, JOHN B.                 Tr. Ct. No. 1290119D                     PD-0469-15
On this day, this Court has granted the State’s motion for an extension of time in
which to file the Petition for Discretionary Review. The time to file the petition has
been extended to Wednesday, May 27, 2015. NO FURTHER EXTENSIONS WILL
BE ENTERTAINED. NOTE: Petition For Discretionary Review must be filed with
the Court of Criminal Appeals.
                                                                  Abel Acosta, Clerk

                             BARRY G. JOHNSON
                             2821 E. LANCASTER
                             FT WORTH, TX 76103
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




4/27/2015                                           COA Case No. 02-14-00124-CR
ISBELL, JOHN B.                 Tr. Ct. No. 1290119D                     PD-0469-15
On this day, this Court has granted the State’s motion for an extension of time in
which to file the Petition for Discretionary Review. The time to file the petition has
been extended to Wednesday, May 27, 2015. NO FURTHER EXTENSIONS WILL
BE ENTERTAINED. NOTE: Petition For Discretionary Review must be filed with
the Court of Criminal Appeals.
                                                                  Abel Acosta, Clerk

                             2ND COURT OF APPEALS CLERK
                             DEBRA SPISAK
                             401 W. BELKNAP, STE 9000
                             FORT WORTH, TX 76196
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




4/27/2015                                           COA Case No. 02-14-00124-CR
ISBELL, JOHN B.                 Tr. Ct. No. 1290119D                     PD-0469-15
On this day, this Court has granted the State’s motion for an extension of time in
which to file the Petition for Discretionary Review. The time to file the petition has
been extended to Wednesday, May 27, 2015. NO FURTHER EXTENSIONS WILL
BE ENTERTAINED. NOTE: Petition For Discretionary Review must be filed with
the Court of Criminal Appeals.
                                                                  Abel Acosta, Clerk

                             C. JAMES GIBSON
                             ASSISTANT DISTRICT ATTORNEY
                             401 W. BELKNAP
                             FORT WORTH, TX 76196
                             * DELIVERED VIA E-MAIL *